Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after April 26, 2022, is being examined under the first inventor to file provisions of the AIA .
Claim 1-19 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1-19 are rejected in view of 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1,
2A Prong 1: The limitation of applying a first instance of input to a first model within a tree structure; applying a second instance of input, that is different than the first instance of input, to the first model and the second model; applying a third instance of input, that is different than the first instance of input and the second instance of input, to the first model, the second model, and the third model; and outputting, by the third model, an identification of a third topic, utilizing the third instance of input are mental process, because the entire claim language merely recites classification process of dividing the input data into plurality of smaller groups and dividing the smaller groups into plurality of groups again, with different instances of input data inputted sequentially, which is a mental process performed with the aid of pen and paper.
2A Prong 2: The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – computer to implement the method. Using computer to implement the method is no more than mere instruction to apply the exception using generic computer components. Activating a second model within the tree structure, based on an identification of a first topic within the first instance of input by the first model , activating a third model within the tree structure, based on an identification of a second topic within the second instance of input by the second model are insignificant extra-solution activity.
2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The limitation of activating a second model within the tree structure, based on an identification of a first topic within the first instance of input by the first model , activating a third model within the tree structure, based on an identification of a second topic within the second instance of input by the second model were considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus they are re-evaluated in Step 2B. The limitations are just instructions for implementing a technical environment of models to perform the abstract idea (MPEP 2106.05(h)). 

Regarding claim 10, 
2A Prong 1: the limitation of computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method merely recites generic program stored in a generic computer storage medium, which is a generic computer component. 
The limitations of applying a first instance of input to a first model within a tree structure; activating a second model within the tree structure, based on an identification of a first topic within the first instance of input by the first model; applying a second instance of input, that is different than the first instance of input, to the first model and the second model; applying a third instance of input, that is different than the first instance of input and the second instance of input, to the first model, the second model, and the third model; and outputting, by the third model, an identification of a third topic, utilizing the third instance of input are mental process, because the entire claim language merely recites classification process of dividing the input data into plurality of smaller groups and dividing the smaller groups into plurality of groups again, with different instances of input data inputted sequentially, which is a mental process performed with the aid of pen and paper.
2A Prong 2: The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – one or more processors and utilizing the processor. Using computer to implement the method is no more than mere instruction to apply the exception using generic computer components. Activating a second model within the tree structure, based on an identification of a first topic within the first instance of input by the first model , activating a third model within the tree structure, based on an identification of a second topic within the second instance of input by the second model are insignificant extra-solution activity.
2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The limitation of activating a second model within the tree structure, based on an identification of a first topic within the first instance of input by the first model , activating a third model within the tree structure, based on an identification of a second topic within the second instance of input by the second model were considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus they are re-evaluated in Step 2B. The limitations are just instructions for implementing a technical environment of models to perform the abstract idea (MPEP 2106.05(h)).

Regarding claim 19, the limitation of a system comprising a processor and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor is a generic computer component. Claim 19 is a system claim having similar limitation to method claim 1 above. Therefore, it is rejected under the same rational as of claim 1 above.

Regarding claim 2, the limitation of wherein the first model includes a first neural network merely says which particular technological field or environment applied as a tool to perform the abstract idea (MPEP 2106.05(h)).
The judicial exception is not integrated into a practical application. The claim does not recite additional elements that amount to significantly more than the judicial exception.
Claim 11 is a computer program product claim having similar limitation to method claim 2 above. Therefore, it is rejected under the same rational as of claim 2 above.

Regarding claim 3, the limitation of wherein the tree structure represents a plurality of individual models, as well as an interrelationship between the individual models merely says which particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
The judicial exception is not integrated into a practical application. The claim does not recite additional elements that amount to significantly more than the judicial exception.
Claim 12 is a computer program product claim having similar limitation to method claim 3 above. Therefore, it is rejected under the same rational as of claim 3 above.

	Regarding claim 4, the limitation of wherein the tree structure is arranged based on topic merely says which particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
The judicial exception is not integrated into a practical application. The claim does not recite additional elements that amount to significantly more than the judicial exception.
Claim 13 is a computer program product claim having similar limitation to method claim 4 above. Therefore, it is rejected under the same rational as of claim 4 above.

	Regarding claim 5, 
2A Prong 1: the limitation of outputs a topic based on provided input is a mental process, as it merely recites the process of deciding which topic is the input about. 
2A Prong 2: The judicial exception is not integrated into a practical application.
2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The limitation of first module includes a classification module merely says which particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
Claim 14 is a computer program product claim having similar limitation to method claim 5 above. Therefore, it is rejected under the same rational as of claim 5 above.

	Regarding claim 6, the limitation of wherein first instance of input is selected from a group consisting of textual data, audio data, and time series data is a mental process, because it merely recites the process of selecting a type of data. 
The judicial exception is not integrated into a practical application. The claim does not recite additional elements that amount to significantly more than the judicial exception.
Claim 15 is a computer program product claim having similar limitation to method claim 6 above. Therefore, it is rejected under the same rational as of claim 6 above.

	Regarding claim 7, the limitation of wherein in response to the identification of the first topic within the first instance of input, all children of the first model within the tree structure are activated is a mental process as it merely recites the process of operating the child nodes when the root node finishes its computation.
The judicial exception is not integrated into a practical application. The claim does not recite additional elements that amount to significantly more than the judicial exception.

	Regarding claim 8, the limitation of wherein the first model includes a root model within the tree structure, the second model includes an intermediate model within the tree structure, and the third model includes a terminal model within the tree structure merely recites which particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
The judicial exception is not integrated into a practical application. The claim does not recite additional elements that amount to significantly more than the judicial exception.

	Regarding claim 9, the limitation of wherein the first instance of input includes a first portion of input data, where the input data is divided into a plurality of chronologically arranged portions merely recites which particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
The judicial exception is not integrated into a practical application. The claim does not recite additional elements that amount to significantly more than the judicial exception.

Regarding claim 16, 
2A Prong 1: The limitation of in response to the identification of the first topic within the first instance of input by the first model, all children of the first model are provided the second instance of input along with the first model, and in response to the identification of the second topic within the second instance of input by the second model, all children of the second model are provided the third instance of input along with the first model, the second model, and the third model is mental process, because the entire claim merely recites classification process of descending the input data from the root of the tree structure to the leaves of the tree structure, which is a mental process performed with the aid of pen and paper.
2A Prong 2: The judicial exception is not integrated into a practical application. The limitation of all children of the first model within the tree structure are activated and all children of the second model within the tree structure are activated are insignificant extra-solution activity.
2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The limitation of all children of the first model within the tree structure are activated and all children of the second model within the tree structure are activated are just instructions for implementing a technical environment of models to perform the abstract idea (MPEP 2106.05(h)).

Regarding claim 17, 
2A Prong 1: The limitation of the first model is associated with the first topic and searches for the first topic within the first instance of input, the second model is associated with the second topic and searches for the second topic within the first instance of input, and the first model is associated with the third topic and searches for the third topic within the first instance of input is a mental process, because the limitation merely recites each nodes of the tree structure searching for different topics, which can be done with the aid of pen and paper.
2A Prong 2: The judicial exception is not integrated into a practical application.
2B: The claim does not recite additional elements that amount to significantly more than the judicial exception.

Regarding claim 18, the limitation of the first instance of input includes a first portion of a plurality of sequentially organized instances of input, the second instance of input includes a second portion of the plurality of sequentially organized instances of input occurring immediately after the first instance of input, and the third instance of input includes a third portion of the plurality of sequentially organized instances of input occurring immediately after the second instance of input is a form of particular technological field or environment (MPEP 2106.05(h)), as the limitation merely recites the input data is divided into several groups and sequentially organized.
The judicial exception is not integrated into a practical application. The claim does not recite additional elements that amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1-5, 7, 10-14, 16-17, 19 are rejected under 35 U.S.C. 102 over Roy (Roy et al, 2018, “Tree-CNN: A Deep Convolutional Neural Network for Lifelong Learning”).

Regarding claim 1, Roy teaches computer-implemented method ([Roy, Abstract] “In recent years, Convolutional Neural Networks (CNNs) have shown remarkable performance in many computer vision tasks such as object recognition and detection. However, complex training issues, such as “catastrophic forgetting” and hyper-parameter tuning, make incremental learning in CNNs a difficult challenge. In this paper, we propose a hierarchical deep neural network, with CNNs at multiple levels, and a corresponding training method for lifelong learning”, shows that Roy performed an experiment using a computer), comprising: 
applying a first instance of input to a first model within a tree structure ([Roy, page 4, right column, paragraph 4.1.2; page 4, Fig.2] “For ease of reference, we label this network as Tree-CNN A. The root node is a DCNN with two output nodes. It will classify the input image as either “Animals” or “Vehicles”. Each child node has a DCNN that does finer classification. The description of the layers in each of these sub-networks is given in Tables 1 and 2. Fig. 2 and Fig. 4 a) depict the initial model of Tree-CNN A”, discloses the first model (root model) within a tree structure (Tree-CNN). [Roy, page 5, left column, line 2-7; page 4, Fig.2] “The network at the root node is trained to classify the images as “Animals” or “Vehicles”. For this, the 30; 000 training images belonging to the 6 classes are re-labeled as “Animals” or “Vehicles”. The root node is then trained for 300 epochs. The learning rate is kept at 0:1 for first 200 epochs, then reduced by 10 times every 50 epochs” and 32x32x3 image of the Figure 2 discloses the first instance of input to a first model); 
activating a second model within the tree structure, based on an identification of a first topic within the first instance of input by the first model ([Roy, page 3, left column, 3.2 Algorithm; page 3, right column, Algorithm 1 Class Prediction] “Now that we have a trained Tree-CNN, we discuss how it predicts classes and how it treats new classes. First, we describe how the network predicts the class of an input image. A recursive algorithm moves along the hierarchies of the network to reach a specific leaf node. At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node. The pseudo-code for class prediction is given under Algorithm 1”. [Roy, page 4, Fig. 2] shows the basic structure of Tree-CNN A with 1 root classifier and 2 child classifiers, and what type of topics each of the classifiers take care of); 
applying a second instance of input, that is different than the first instance of input, to the first model and the second model ([Roy, page 3, right column line 1-7; page 3, Fig. 1] “First, we describe how the network predicts the class of an input image. A recursive algorithm moves along the hierarchies … At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node”, the IMAGE of the Fig 1 shows the input image fed into both second model, which corresponds to the branch nodes, and first model, which corresponds to the root node after identification of the branch model, 
[Roy, page 4, right column, 4.1.1 Dataset] “… We first train the network on 6 classes, and in the next stage of incremental learning, we train the network for the 4 remaining classes”, teaches sequential aspect of receiving input in Roy, [Roy, page 4, right column, 4.1.3 Initial Training – page 5, left column, line 5-13] “… The root node is then trained for 300 epochs. The learning rate is kept at 0:1 for first 200 epochs, then reduced by 10 times every 50 epochs. At the second level, each of the two branch nodes are separately trained. “Animals” branch node is trained with 15; 000 training images from the 3 classes. This node further classifies the image into dog, cat, and horse. It is trained for 300 epochs and the learning rate is same as used for the top node”, also teaches the data training speed of each nodes, which is a sequential aspect of data processing of Roy, [Roy, page 5, right column, 4.1.4 Incremental Learning, first paragraph] “Next we want to train the networks to identify the remaining four classes, bird, frog, deer and airplane. There are 500 training images per class given to us. We select at random 50 images per class, and show these 200 images to the root node”, and [Roy, page 5, right column, last paragraph, line 6 – page 6, left column, first paragraph, line 1-5] “Next the root node is retrained with 50; 000 training images from all the 10 classes(old and new) to classify them in to the two coarse categories. The root node is trained for 250 epochs, with learning rate 0:1 for first 100 epochs, then the learning rate is reduced by 10 every 50 epochs”, teaches dividing the classes into several groups, and inputting them into each of the nodes to train them); 
activating a third model within the tree structure, based on an identification of a second topic within the second instance of input by the second model ([Roy, page 3, left column, 3.2 Algorithm; page 3, right column, Algorithm 1 Class Prediction; page 6, Fig 4] “Now that we have a trained Tree-CNN, we discuss how it predicts classes and how it treats new classes ... At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node. The pseudo-code for class prediction is given under Algorithm 1”, the ANIMAL node corresponds to the second model, and the LEAF NODES corresponds to the third model. [Roy, page 3, left column, entire second paragraph; page 4, Fig. 2] “The root node is the highest node of the tree. The first classification happens at this node. Each output neuron of the root is associated with a node. Next in hierarchy is the branch node. It has a parent and two or more children. It performs classification for at minimum 2 classes/superclasses. The leaf node is the last level of the tree. Each leaf node is uniquely associated to a class. No two leaf nodes have the same class”, shows the basic structure of Tree-CNN A with 1 root classifier and 2 child classifiers, and what type of topics each of the classifiers take care of); 
applying a third instance of input, that is different than the first instance of input and the second instance of input, to the first model, the second model, and the third model ([Roy, page 3, right column line 1-7; page 3, Fig. 1] “First, we describe how the network predicts the class of an input image. A recursive algorithm moves along the hierarchies … At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node”, the IMAGE of the Fig 1 shows the input image fed into both second model, which corresponds to the branch nodes, and first model, which corresponds to the root node, 
[Roy, page 4, right column, 4.1.1 Dataset] “… We first train the network on 6 classes, and in the next stage of incremental learning, we train the network for the 4 remaining classes”, teaches sequential aspect of receiving input in Roy, [Roy, page 4, right column, 4.1.3 Initial Training – page 5, left column, line 5-13] “… The root node is then trained for 300 epochs. The learning rate is kept at 0:1 for first 200 epochs, then reduced by 10 times every 50 epochs. At the second level, each of the two branch nodes are separately trained. “Animals” branch node is trained with 15; 000 training images from the 3 classes. This node further classifies the image into dog, cat, and horse. It is trained for 300 epochs and the learning rate is same as used for the top node”, also teaches the data training speed of each nodes, which is a sequential aspect of data processing of Roy, [Roy, page 5, right column, 4.1.4 Incremental Learning, first paragraph] “Next we want to train the networks to identify the remaining four classes, bird, frog, deer and airplane. There are 500 training images per class given to us. We select at random 50 images per class, and show these 200 images to the root node”, and [Roy, page 5, right column, last paragraph, line 6 – page 6, left column, first paragraph, line 1-5] “Next the root node is retrained with 50; 000 training images from all the 10 classes(old and new) to classify them in to the two coarse categories. The root node is trained for 250 epochs, with learning rate 0:1 for first 100 epochs, then the learning rate is reduced by 10 every 50 epochs”, teaches dividing the classes into several groups, and inputting them into each of the nodes to train them); and 
outputting, by the third model, an identification of a third topic, utilizing the third instance of input ([Roy, page 3, right column, line 3-6] “The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node. The pseudo-code for class prediction is given under Algorithm 1”, the leaf node corresponds to the last model, and the class associated with that node is the identification of a last topic. [Roy, page 4, Fig. 2] shows the basic structure of Tree-CNN A with 1 root classifier and 2 child classifiers. [Roy, page 5, line 2-13] “The network at the root node is trained to classify the images as “Animals” or “Vehicles”. For this, the 30; 000 training images belonging to the 6 classes are re-labeled as “Animals” or “Vehicles” … At the second level, each of the two branch nodes are separately trained. “Animals” branch node is trained with 15; 000 training images from the 3 classes. This node further classifies the image into dog, cat, and horse. It is trained for 300 epochs and the learning rate is same as used for the top node. Similarly, the branch node labeled “Vehicles” is trained to identify the 3 distinct vehicles, ship, truck, and automobile”, discloses what type of topics the last model outputs).

Regarding claim 10, Roy teaches a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising: ([Roy, Abstract] “In recent years, Convolutional Neural Networks (CNNs) have shown remarkable performance in many computer vision tasks such as object recognition and detection. However, complex training issues, such as “catastrophic forgetting” and hyper-parameter tuning, make incremental learning in CNNs a difficult challenge. In this paper, we propose a hierarchical deep neural network, with CNNs at multiple levels, and a corresponding training method for lifelong learning”, the abstract shows the experiment of Roy is performed using a computer. Computer readable storage medium storing program instructions is an inherent feature of generic computer) 
applying, by the one or more processors, a first instance of input to a first model within a tree structure ([Roy, page 4, right column, paragraph 4.1.2 The Network; page 4, Fig.2] “For ease of reference, we label this network as Tree-CNN A. The root node is a DCNN with two output nodes. It will classify the input image as either “Animals” or “Vehicles”. Each child node has a DCNN that does finer classification. The description of the layers in each of these sub-networks is given in Tables 1 and 2. Fig. 2 and Fig. 4 a) depict the initial model of Tree-CNN A.”, discloses the first model (root model) within a tree structure (Tree-CNN). [Roy, page 5, left column, line 2-7; page 4, Fig.2] “The network at the root node is trained to classify the images as “Animals” or “Vehicles”. For this, the 30; 000 training images belonging to the 6 classes are re-labeled as “Animals” or “Vehicles”. The root node is then trained for 300 epochs. The learning rate is kept at 0:1 for first 200 epochs, then reduced by 10 times every 50 epochs” and 32x32x3 image of the Figure 2 discloses the first instance of input to a first model. Since the method of Roy runs in a computer, it is obvious that it comprises at least one processor);
activating, by the one or more processors, a second model within the tree structure, based on an identification of a first topic within the first instance of input by the first model ([Roy, page 3, left column, 3.2 Algorithm; page 3, right column, Algorithm 1 Class Prediction] “Now that we have a trained Tree-CNN, we discuss how it predicts classes and how it treats new classes. First, we describe how the network predicts the class of an input image. A recursive algorithm moves along the hierarchies of the network to reach a specific leaf node. At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node. The pseudo-code for class prediction is given under Algorithm 1”. [Roy, page 4, Fig. 2] shows the basic structure of Tree-CNN A with 1 root classifier and 2 child classifiers, and what type of topics each of the classifiers take care of. Since the method of Roy runs in a computer, it is obvious that it comprises at least one processor);
P201809097US01/AUS1PO41- 3 -applying, by the one or more processors, a second instance of input, that is different than the first instance of input, to the first model and the second model ([Roy, page 3, right column line 1-7; page 3, Fig. 1] “First, we describe how the network predicts the class of an input image. A recursive algorithm moves along the hierarchies … At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node”, the IMAGE of the Fig 1 shows the input image fed into both second model, which corresponds to the branch nodes, and first model, which corresponds to the root node after identification of the branch model, 
[Roy, page 4, right column, 4.1.1 Dataset] “… We first train the network on 6 classes, and in the next stage of incremental learning, we train the network for the 4 remaining classes”, teaches sequential aspect of receiving input in Roy, [Roy, page 4, right column, 4.1.3 Initial Training – page 5, left column, line 5-13] “… The root node is then trained for 300 epochs. The learning rate is kept at 0:1 for first 200 epochs, then reduced by 10 times every 50 epochs. At the second level, each of the two branch nodes are separately trained. “Animals” branch node is trained with 15; 000 training images from the 3 classes. This node further classifies the image into dog, cat, and horse. It is trained for 300 epochs and the learning rate is same as used for the top node”, also teaches the data training speed of each nodes, which is a sequential aspect of data processing of Roy, [Roy, page 5, right column, 4.1.4 Incremental Learning, first paragraph] “Next we want to train the networks to identify the remaining four classes, bird, frog, deer and airplane. There are 500 training images per class given to us. We select at random 50 images per class, and show these 200 images to the root node”, and [Roy, page 5, right column, last paragraph, line 6 – page 6, left column, first paragraph, line 1-5] “Next the root node is retrained with 50; 000 training images from all the 10 classes(old and new) to classify them in to the two coarse categories. The root node is trained for 250 epochs, with learning rate 0:1 for first 100 epochs, then the learning rate is reduced by 10 every 50 epochs”, teaches dividing the classes into several groups, and inputting them into each of the nodes to train them. Since the method of Roy runs in a computer, it is obvious that it comprises at least one processor);
activating, by the one or more processors, a third model within the tree structure, based on an identification of a second topic within the second instance of input by the second model ([Roy, page 3, left column, 3.2 Algorithm; page 3, right column, Algorithm 1 Class Prediction; page 6, Fig 4] “Now that we have a trained Tree-CNN, we discuss how it predicts classes and how it treats new classes ... At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node. The pseudo-code for class prediction is given under Algorithm 1”, the ANIMAL node corresponds to the second model, and the LEAF NODES corresponds to the third model. [Roy, page 3, left column, entire second paragraph; page 4, Fig. 2] “The root node is the highest node of the tree. The first classification happens at this node. Each output neuron of the root is associated with a node. Next in hierarchy is the branch node. It has a parent and two or more children. It performs classification for at minimum 2 classes/superclasses. The leaf node is the last level of the tree. Each leaf node is uniquely associated to a class. No two leaf nodes have the same class”, shows the basic structure of Tree-CNN A with 1 root classifier and 2 child classifiers, and what type of topics each of the classifiers take care of. Since the method of Roy runs in a computer, it is obvious that it comprises at least one processor);
applying, by the one or more processors, a third instance of input, that is different than the first instance of input and the second instance of input, to the first model, the second model, and the third model ([Roy, page 3, right column line 1-7; page 3, Fig. 1] “First, we describe how the network predicts the class of an input image. A recursive algorithm moves along the hierarchies … At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node”, the IMAGE of the Fig 1 shows the input image fed into both second model, which corresponds to the branch nodes, and first model, which corresponds to the root node, [Roy, page 4, right column, 4.1.1 Dataset] “… We first train the network on 6 classes, and in the next stage of incremental learning, we train the network for the 4 remaining classes”, teaches sequential aspect of receiving input in Roy, [Roy, page 4, right column, 4.1.3 Initial Training – page 5, left column, line 5-13] “… The root node is then trained for 300 epochs. The learning rate is kept at 0:1 for first 200 epochs, then reduced by 10 times every 50 epochs. At the second level, each of the two branch nodes are separately trained. “Animals” branch node is trained with 15; 000 training images from the 3 classes. This node further classifies the image into dog, cat, and horse. It is trained for 300 epochs and the learning rate is same as used for the top node”, also teaches the data training speed of each nodes, which is a sequential aspect of data processing of Roy, [Roy, page 5, right column, 4.1.4 Incremental Learning, first paragraph] “Next we want to train the networks to identify the remaining four classes, bird, frog, deer and airplane. There are 500 training images per class given to us. We select at random 50 images per class, and show these 200 images to the root node”, and [Roy, page 5, right column, last paragraph, line 6 – page 6, left column, first paragraph, line 1-5] “Next the root node is retrained with 50; 000 training images from all the 10 classes(old and new) to classify them in to the two coarse categories. The root node is trained for 250 epochs, with learning rate 0:1 for first 100 epochs, then the learning rate is reduced by 10 every 50 epochs”, teaches dividing the classes into several groups, and inputting them into each of the nodes to train them. Since the method of Roy runs in a computer, it is obvious that it comprises at least one processor); and 
outputting, by the third model, an identification of a third topic, utilizing the processor and the third instance of input ([Roy, page 3, right column, line 3-6] “The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node. The pseudo-code for class prediction is given under Algorithm 1”, the leaf node corresponds to the last model, and the class associated with that node is the identification of a last topic. [Roy, page 4, Fig. 2] shows the basic structure of Tree-CNN A with 1 root classifier and 2 child classifiers. [Roy, page 5, line 2-13] “The network at the root node is trained to classify the images as “Animals” or “Vehicles”. For this, the 30; 000 training images belonging to the 6 classes are re-labeled as “Animals” or “Vehicles” … At the second level, each of the two branch nodes are separately trained. “Animals” branch node is trained with 15; 000 training images from the 3 classes. This node further classifies the image into dog, cat, and horse. It is trained for 300 epochs and the learning rate is same as used for the top node. Similarly, the branch node labeled “Vehicles” is trained to identify the 3 distinct vehicles, ship, truck, and automobile”, discloses what type of topics the last model outputs).

Regarding claim 19, Roy teaches a system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor ([Roy, Abstract] “In recent years, Convolutional Neural Networks (CNNs) have shown remarkable performance in many computer vision tasks such as object recognition and detection. However, complex training issues, such as “catastrophic forgetting” and hyper-parameter tuning, make incremental learning in CNNs a difficult challenge. In this paper, we propose a hierarchical deep neural network, with CNNs at multiple levels, and a corresponding training method for lifelong learning”, the abstract shows the experiment of Roy is performed using a computer. A processor embedding program logic is an inherent feature of generic computer). 
Claim 19 is a system claim having similar limitation to method claim 1 above. Therefore, it is rejected under the same rational as of claim 1 above.

Regarding claim 2, Roy teaches wherein the first model includes a first neural network ([Roy, page 4, right column, paragraph 4.1.2; page 4, Fig.2] “For ease of reference, we label this network as Tree-CNN A. The root node is a DCNN with two output nodes. It will classify the input image as either “Animals” or “Vehicles”. Each child node has a DCNN that does finer classification. The description of the layers in each of these sub-networks is given in Tables 1 and 2. Fig. 2 and Fig. 4 a) depict the initial model of Tree-CNN A”, discloses the first model (root model) within a tree structure (Tree-CNN), and it is a Neural Network).
Claim 11 is a computer program product claim having similar limitations to method claim 2 above. Therefore, they are rejected under the same rational as of claim 2 above.

Regarding claim 3, Roy teaches wherein the tree structure represents a plurality of individual models, as well as an interrelationship between the individual models ([Roy, page 2, right column, 3.1 Network Architecture; page 4, Fig 2] “Parent: This holds the Node-ID of the node previous to this node. Each node can have only one parent … Children: It is an array of Node-IDs belonging to the nodes linked with each output neuron of the current node” discloses the parent node-child node, [Roy, page 3, left column, entire second paragraph] discloses the connection between each of the nodes (models), and [Roy, page 3, Fig 1; page 6, right column, Fig 4] The figure 1 and figure 4 shows the ROOT node connected to the BRANCH NODES, which contains topic ANIMAL and VEHICLE. The ANIMAL node contains CAT, DOG, HORSE, nodes, and the VEHICLE node contains SHIP, TRUCK, and AUTOMOBILE nodes. The tree structure is arranged based on sets and subsets of the topics).
Claim 12 is a computer program product claim having similar limitations to method claim 3 above. Therefore, they are rejected under the same rational as of claim 3 above.

Regarding claim 4, Roy teaches wherein the tree structure is arranged based on topic ([Roy, page 6, right column, Fig 4] The figure 4 shows the ROOT node connected to the BRANCH NODES, which contains topic ANIMAL and VEHICLE. The ANIMAL node contains CAT, DOG, HORSE, nodes, and the VEHICLE node contains SHIP, TRUCK, and AUTOMOBILE nodes. The tree structure is arranged based on sets and subsets of the topics).
Claim 13 is a computer program product claim having similar limitations to method claim 4 above. Therefore, they are rejected under the same rational as of claim 4 above.

	Regarding claim 5, Roy teaches wherein first module includes a classification module that outputs a topic based on provided input ([Roy, page 4, right column, 4.1.2 The Network, line 2-3; page 6, Figure 4] “The root node is a DCNN with two output nodes. It will classify the input image as either “Animals” or “Vehicles” ”, as shown in the figure 4, the root node corresponds to the first module, and it includes the DCNN which stands for Deep Convolutional Neural Networks).
Claim 14 is a computer program product claim having similar limitations to method claim 5 above. Therefore, they are rejected under the same rational as of claim 5 above.

Regarding claim 7, Roy teaches wherein in response to the identification of the first topic within the first instance of input, all children of the first model within the tree structure are activated ([Roy, page 3, left column, 3.2 Algorithm; page 3, right column, Algorithm 1 Class Prediction] “Now that we have a trained Tree-CNN, we discuss how it predicts classes and how it treats new classes. First, we describe how the network predicts the class of an input image. A recursive algorithm moves along the hierarchies of the network to reach a specific leaf node. At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node (final output), then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node. The pseudo-code for class prediction is given under Algorithm 1”, shows that all of the child nodes of the root node receives input image (activate). [Roy, page 4, Fig. 2] shows the basic structure of Tree-CNN A with 1 root classifier and 2 child classifiers, and what type of topics each of the classifiers take care of).

Regarding claim 16, Roy teaches in response to the identification of the first topic within the first instance of input by the first model, all children of the first model within the tree structure are activated and provided the second instance of input along with the first model, and P201809097US01/AUS1PO41- 4 -in response to the identification of the second topic within the second instance of input by the second model, all children of the second model within the tree structure are activated and provided the third instance of input along with the first model, the second model, and the third model ([Roy, page 3, right column line 1-7; page 3, Fig. 1] “First, we describe how the network predicts the class of an input image. A recursive algorithm moves along the hierarchies … At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node”, the IMAGE of the Fig 1 shows the input image fed into both second model, which corresponds to the branch nodes, and first model, which corresponds to the root node, [Roy, page 4, right column, 4.1.1 Dataset] “… We first train the network on 6 classes, and in the next stage of incremental learning, we train the network for the 4 remaining classes”, teaches sequential aspect of receiving input in Roy, [Roy, page 4, right column, 4.1.3 Initial Training – page 5, left column, line 5-13] “… The root node is then trained for 300 epochs. The learning rate is kept at 0:1 for first 200 epochs, then reduced by 10 times every 50 epochs. At the second level, each of the two branch nodes are separately trained. “Animals” branch node is trained with 15; 000 training images from the 3 classes. This node further classifies the image into dog, cat, and horse. It is trained for 300 epochs and the learning rate is same as used for the top node”, also teaches the data training speed of each nodes, which is a sequential aspect of data processing of Roy, [Roy, page 5, right column, 4.1.4 Incremental Learning, first paragraph] “Next we want to train the networks to identify the remaining four classes, bird, frog, deer and airplane. There are 500 training images per class given to us. We select at random 50 images per class, and show these 200 images to the root node”, and [Roy, page 5, right column, last paragraph, line 6 – page 6, left column, first paragraph, line 1-5] “Next the root node is retrained with 50; 000 training images from all the 10 classes(old and new) to classify them in to the two coarse categories. The root node is trained for 250 epochs, with learning rate 0:1 for first 100 epochs, then the learning rate is reduced by 10 every 50 epochs”, teaches dividing the classes into several groups, and inputting them into each of the nodes to train them, which corresponds to the different instances)

Regarding claim 17, Roy teaches wherein: the first model is associated with the first topic and searches for the first topic within the first instance of input, the second model is associated with the second topic and searches for the second topic within the first instance of input, and the first model is associated with the third topic and searches for the third topic within the first instance of input ([Roy, page 4, Fig. 2] shows the basic structure of Tree-CNN A with 1 root classifier and 2 child classifiers. [Roy, page 5, line 2-13] “The network at the root node is trained to classify the images as “Animals” or “Vehicles”. For this, the 30; 000 training images belonging to the 6 classes are re-labeled as “Animals” or “Vehicles” … At the second level, each of the two branch nodes are separately trained. “Animals” branch node is trained with 15; 000 training images from the 3 classes. This node further classifies the image into dog, cat, and horse. It is trained for 300 epochs and the learning rate is same as used for the top node. Similarly, the branch node labeled “Vehicles” is trained to identify the 3 distinct vehicles, ship, truck, and automobile”, discloses topics that each of the models search. [Roy, page 4, right column, 4.1.1 Dataset] “… We first train the network on 6 classes, and in the next stage of incremental learning, we train the network for the 4 remaining classes”, teaches sequential aspect of receiving input in Roy, [Roy, page 4, right column, 4.1.3 Initial Training – page 5, left column, line 5-13] “… The root node is then trained for 300 epochs. The learning rate is kept at 0:1 for first 200 epochs, then reduced by 10 times every 50 epochs. At the second level, each of the two branch nodes are separately trained. “Animals” branch node is trained with 15; 000 training images from the 3 classes. This node further classifies the image into dog, cat, and horse. It is trained for 300 epochs and the learning rate is same as used for the top node”, also teaches the data training speed of each nodes, which is a sequential aspect of data processing of Roy, [Roy, page 5, right column, 4.1.4 Incremental Learning, first paragraph] “Next we want to train the networks to identify the remaining four classes, bird, frog, deer and airplane. There are 500 training images per class given to us. We select at random 50 images per class, and show these 200 images to the root node”, and [Roy, page 5, right column, last paragraph, line 6 – page 6, left column, first paragraph, line 1-5] “Next the root node is retrained with 50; 000 training images from all the 10 classes(old and new) to classify them in to the two coarse categories. The root node is trained for 250 epochs, with learning rate 0:1 for first 100 epochs, then the learning rate is reduced by 10 every 50 epochs”, teaches dividing the classes into several groups, and inputting them into each of the nodes to train them)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 and 15 is/are rejected under 35 U.S.C. 103 over Roy (Roy et al, 2018, “Tree-CNN: A Deep Convolutional Neural Network for Lifelong Learning”) in view of Hershey (Hershey et al, 1/10/2019, “CNN ARCHITECTURES FOR LARGE-SCALE AUDIO CLASSIFICATION”).

Regarding claim 6, Roy teaches wherein first instance of input is selected from a group of data ([Roy, page 3, right column, second paragraph, line 3-9] “Now, data belonging to M new classes have been acquired and the network needs to learn to classify them while trying to minimize the change in network structure, and having a low training effort. A small sample of images (~ 10%) is selected from the training set of the new classes. At the root node these images are fed to the DCNN, one class at a time”). 
Roy does not specifically discloses selecting input from a group consisting of textual data, audio data, and time series data.
Hershey teaches selecting input from a group consisting of textual data, audio data, and time series data ([Hershey, page 2, left column, 3.1 Training, first paragraph] “The audio is divided into non-overlapping 960 ms frames. This gave approximately 20 billion examples from the 70M videos. Each frame inherits all the labels of its parent video. The 960 ms frames are decomposed with a short-time Fourier transform applying 25 ms windows every 10 ms. The resulting spectrogram is integrated into 64 mel-spaced frequency bins, and the magnitude of each bin is log-transformed after adding a small offset to avoid numerical issues. This gives log-mel spectrogram patches of 96 x 64 bins that form the input to all classifiers. During training we fetch mini-batches of 128 input examples by randomly sampling from all patches”, Hershey classifies audio data, and it fetches 128 input examples randomly sampled (selected) from all patches).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having both the teachings of Roy and Hershey, to use selecting audio and time series data of Hershey to implement the hierarchical multi-label classification method of Roy. The suggestion and/or motivation for doing so is receiving all audio, text, and time series data will increase the diversity of input data.
Claim 15 is a computer program product claim having similar limitations to method claim 6 above. Therefore, they are rejected under the same rational as of claim 6 above.

Claim 8 is/are rejected under 35 U.S.C. 103 over Roy (Roy et al, 2018, “Tree-CNN: A Deep Convolutional Neural Network for Lifelong Learning”) in view of Cerri (Cerri et al, 2014, “Hierarchical multi-label classification using local neural networks”).

Regarding claim 8, Roy teaches the computer-implemented method of Claim 1, wherein the first model includes a root model within the tree structure, the second model includes an intermediate model within the tree structure. 
Roy does not specifically teach the third model includes a terminal model within the tree structure. 
Cerri teaches the third model includes a terminal model within the tree structure ([Cerri, page 40, Fig 1] shows the tree hierarchical structure with first level, second level, and third level. The node 11 corresponds to the root model (first model), the node 11.02, 11.04, and 11.06 corresponds to second model (intermediate model), and 11.02.01, 11.02.02 … 11.06.03 corresponds to third model (terminal model). [Cerri, page 44, 3.1 Training process] “When the training of the MLP network associated with the first hierarchical level is finished (Fig. 2(a) layers corresponding to the first hierarchical level), then a second neural network is associated with the next level of the hierarchy. This MLP network has also one hidden layer and its training follows the same training process used in the previous neural network ... This process of incrementally training an MLP for each hierarchical level is done until the last level of the hierarchy is reached”, discloses how does each model in each level gets trained).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having both the teachings of Roy and Cerri, to use the third model within the tree structure (using more branches) of Cerri to implement the hierarchical multi-label classification method of Roy. The suggestion and/or motivation for doing so is to improve the performance of entire model, as providing more branches in decision tree enable more detailed classification. 

Claim 9 is/are rejected under 35 U.S.C.103 over Roy (Roy et al, 2018, “Tree-CNN: A Deep Convolutional Neural Network for Lifelong Learning”) in view of You (US 20160033582 A1).

Regarding claim 9, Roy teaches the computer-implemented method of Claim 1, wherein the first instance of input includes a first portion of input data ([Roy, page 4, right column, entire paragraph of 4.1.1 Dataset] “We used CIFAR-10 dataset [27] for this experiment. It has 10 mutually exclusive classes, namely, airplane, automobile, bird, cat, deer, dog, frog, horse, ship, and truck. There are 50; 000 training images and 10; 000 test images equally distributed between 10 classes. Each image is a 32x32 color image, thus having 3 input channels for Red, Green and Blue pixels. We first train the network on 6 classes, and in the next stage of incremental learning, we train the network for the 4 remaining classes” … [Roy, page 5, right column, first paragraph, 4.1.3 Initial training] “… The network is trained for 300 epochs. The learning rate is kept at 0.1 for first 200 epochs, then reduced by 10 times every 50 epochs”, discloses the input data is divided into 10 groups, and inputted to the root node), 
Roy does not specifically teach where the input data is divided into a plurality of chronologically arranged portions. 
You teaches where the input data is divided into a plurality of chronologically arranged portions ([YOU, 0083, line 18-27] “Each of the plurality of training segments may include a predetermined number of items of the divided training data, and may be extracted time-sequentially. In this example, the predetermined number may refer to the number of items of the divided training data that is included in the training segment, and may be expressed as a training segment size”, as the input data is divided and extracted time-sequentially, the data is chronologically arranged).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having both the teachings of Roy and You, to use the input data divided into plurality of chronologically arranged portions of You to implement the hierarchical multi-label classification method of Roy. The suggestion and/or motivation for doing so is to process time-series data more efficiently. 

Claim 18 is rejected under 35 U.S.C. 103 over Roy (Roy et al, 2018, “Tree-CNN: A Deep Convolutional Neural Network for Lifelong Learning”) in view of Haque (Haque, 2017, “SEMI SUPERVISED ADAPTIVE CLASSIFICATION OVER DATA STREAMS”)

Regarding claim 18, Roy teaches the hierarchical tree classifier.
Roy does not specifically disclose the first instance of input includes a first portion of a plurality of sequentially organized instances of input, the second instance of input includes a second portion of the plurality of sequentially organized instances of input occurring immediately after the first instance of input, and the third instance of input includes a third portion of the plurality of sequentially organized instances of input occurring immediately after the second instance of input
Haque teaches the first instance of input includes a first portion of a plurality of sequentially organized instances of input, the second instance of input includes a second portion of the plurality of sequentially organized instances of input occurring immediately after the first instance of input, and the third instance of input includes a third portion of the plurality of sequentially organized instances of input occurring immediately after the second instance of input ([Haque, page 99, the last paragraph -100, 2nd paragraph, line 5-9] “As the data stream enters into the system, it is segmented into discrete data chunks for processing. After receiving a new data chunk, this hierarchical model is used to predict label for each data instance in the chunk. For the prediction, each feature-based classifier contributes a vote in a range of −1 to +1. Single class ensemble classifiers calculate their vote by summing up votes from contributing feature-based classifiers under it. Each per class classifier calculates its vote by summing up votes from all of its member single class ensembles. Finally, the class label with the highest per-class vote is predicted as the label of that data instance. A portion of the data chunk is then used as training data to update the ensembles in order to adapt to changes in the data stream. Upon completion of this routine, the next data chunk enters into the system, and the process repeats … Thus, after receiving a new training data chunk, some new single class ensembles are added in the hierarchy under different per-class ensembles. Subsequently, these single class ensembles under different per-class ensembles are evaluated using the newest data chunk”, [Haque, page 8, 2.1 Data Stream Classification, line 1-3] “A data stream is a continuous sequence of data instances. Let the set of first t instances received from the data stream be {<x^1, y^1>, … ,<x^t, y^t>}, where <x^i, y^i> is the i th instance”, teaches the definition of Data Stream)
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having both the teachings of Roy and Haque, to use the method of inputting data in different time sequence of Haque to implement the hierarchical multi-label classification method of Roy. The suggestion and/or motivation for doing so is to process time-series data more efficiently. 

Response to Arguments
Applicant’s arguments filed 04/26/2022 have been fully considered but they are not persuasive.
The applicant respectfully argues that the 35 U.S.C. 101 rejection failed to show that ‘applying instances of input to models within a tree structure’ is an abstract idea. The examiner respectfully disagrees. Activating and applying instances from root node to leaf nodes is well understood and conventional in the field of hierarchical classification, as every types of classifiers have to be activated and receive input before classifying given input. The classification using hierarchical tree structure is a mental process, as it merely recites grouping the input data from bigger groups to narrower groups. For example, start with classifying bigger groups such as cars and animals, and move to classifying smaller groups such as animals into dogs, cats, horses, and all of these processes can be done with the aid of pen and paper, which is an abstract idea.
Regarding claim 1-17, 19, the applicant respectfully argues that the cited reference Roy failed to disclose or suggest ‘second instance of input, that is different than the first instance of input’. The examiner respectfully disagrees. Roy teaches inputting different images into multiple DCNNs “[Roy, page 4, right column, 4.1.1 Dataset] “… We first train the network on 6 classes, and in the next stage of incremental learning, we train the network for the 4 remaining classes”, teaches sequential aspect of receiving input in Roy, [Roy, page 4, right column, 4.1.3 Initial Training – page 5, left column, line 5-13] “… The root node is then trained for 300 epochs. The learning rate is kept at 0:1 for first 200 epochs, then reduced by 10 times every 50 epochs. At the second level, each of the two branch nodes are separately trained. “Animals” branch node is trained with 15; 000 training images from the 3 classes. This node further classifies the image into dog, cat, and horse. It is trained for 300 epochs and the learning rate is same as used for the top node”, also teaches the data training speed of each nodes, which is a sequential aspect of data processing of Roy, [Roy, page 5, right column, 4.1.4 Incremental Learning, first paragraph] “Next we want to train the networks to identify the remaining four classes, bird, frog, deer and airplane. There are 500 training images per class given to us. We select at random 50 images per class, and show these 200 images to the root node”, and [Roy, page 5, right column, last paragraph, line 6 – page 6, left column, first paragraph, line 1-5] “Next the root node is retrained with 50; 000 training images from all the 10 classes(old and new) to classify them in to the two coarse categories. The root node is trained for 250 epochs, with learning rate 0:1 for first 100 epochs, then the learning rate is reduced by 10 every 50 epochs”, teaches dividing the classes into several groups, and inputting them into each of the nodes to train them”
Applicant’s arguments with 35 U.S.C. 103 prior arts respect to claim(s) 18 have been
considered but are moot because the new ground of rejection does not rely on reference applied in the
prior rejection of record. The combination of Roy and the new reference Haque is used to reject the claim 18 “[Haque, page 99, the last paragraph -100, 2nd paragraph, line 5-9] “As the data stream enters into the system, it is segmented into discrete data chunks for processing. After receiving a new data chunk, this hierarchical model is used to predict label for each data instance in the chunk. For the prediction, each feature-based classifier contributes a vote in a range of −1 to +1. Single class ensemble classifiers calculate their vote by summing up votes from contributing feature-based classifiers under it. Each per class classifier calculates its vote by summing up votes from all of its member single class ensembles. Finally, the class label with the highest per-class vote is predicted as the label of that data instance. A portion of the data chunk is then used as training data to update the ensembles in order to adapt to changes in the data stream. Upon completion of this routine, the next data chunk enters into the system, and the process repeats … Thus, after receiving a new training data chunk, some new single class ensembles are added in the hierarchy under different per-class ensembles. Subsequently, these single class ensembles under different per-class ensembles are evaluated using the newest data chunk”, [Haque, page 8, 2.1 Data Stream Classification, line 1-3] “A data stream is a continuous sequence of data instances. Let the set of first t instances received from the data stream be {<x^1, y^1>, … ,<x^t, y^t>}, where <x^i, y^i> is the i th instance”, teaches the definition of Data Stream”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding hierarchical classification of data streams,
Parmezan et al, 2018, "Towards Hierarchical Classification of Data Streams"
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date
of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing
date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX
MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can
normally be reached on 7:30 AM - 5:30 PM. If attempts to reach the examiner by telephone are
unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax
phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/JUN KWON/
Examiner, Art Unit 2127

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127